02-12-129-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00129-CR
 
 



Barron Keith Glenn


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Barron Keith Glenn attempts to appeal from his conviction for “theft of
property under $1,500 and two prior convictions.”  Glenn pleaded guilty
pursuant to a plea bargain, and in accordance with the plea bargain, the trial
court sentenced him to nine months’ confinement in state jail.  The trial
court’s certification of his right to appeal states that “this is a
plea-bargain case, and the defendant has NO right of appeal.”  See Tex.
R. App. P. 25.2(a)(2).  Additionally, Glenn signed a waiver of his right to
appeal.
On March
26, 2012, we notified Glenn that this appeal may be dismissed based on the
trial court’s certification unless he or any party desiring to continue the
appeal filed a response on or before April 5, 2012, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  The
official court reporter filed a response stating that the trial court did not
grant permission for Glenn to appeal.  Glenn also filed a response in the form
of a motion requesting a thirty-day extension to seek permission to appeal. 
Because the trial court already affirmatively certified that Glenn had no right
of appeal, Glenn’s motion for an extension of time to obtain the trial court’s
permission to appeal is DENIED.  Glenn’s motion does not state any
grounds for continuing the appeal.
In
accordance with the trial court’s certification, we therefore dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  April 12, 2012




[1]See Tex. R. App. P. 47.4.